UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-2521


In Re:   JUDY KAY MISKELL,

                Petitioner.


                             _______________

             On Petition for Writ of Prohibition.
                    (3:12-cv-00052-GMG-DJJ)



                               No. 12-2549


JUDY KAY MISKELL,

                Plaintiff – Appellant,

           v.

CONRAD W. VARNER,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cv-00052-GMG-DJJ)


Submitted:   February 21, 2013               Decided:   February 27, 2013


Before AGEE and     DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.
No. 12-2521 petition denied; No. 12-2549 affirmed by unpublished
per curiam opinion.


Judy Kay Miskell, Petitioner/Appellant Pro Se. Melvin F.
O’Brien, DICKIE, MCCAMEY & CHILCOTE, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Judy Kay Miskell appeals the district court’s order

denying her Rule 59 motion.          Miskell has also petitioned for a

writ    of   prohibition   and   filed    a   motion    to    stay.       We   have

reviewed the record and find no reversible error.                   Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court, deny the petition

for a writ of prohibition, and deny the motion to stay.                    Miskell

v.     Varner,   No.   3:12-cv-00052-GMG-DJJ      (N.D.      W.    Va.    Dec. 12,

2012).       We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented      in   the    materials

before    this   court   and   argument   would   not     aid     the   decisional

process.

                                               No. 12-2521 PETITION DENIED
                                                      No. 12-2549 AFFIRMED




                                      3